ON REHEARING
The petitions for rehearing filed by appellant, Robert B. Smith, M.D., and appellant/appellee, Florida Patient’s Compensation Fund, point out that this court’s opinion of February 10, 1988, affirmed the attorney’s fees for appellee, Sitomer, but modified the amount to $393,317, whereas the amount should have been $398,317. Said petitions are granted to the extent that the opinion of February 10, 1988, is corrected to provide for said attorney’s fees in the amount of $398,317. In all other respects the petitions for rehearing are denied.